Name: Commission Regulation (EEC) No 3371/87 of 9 November 1987 amending Regulation (EEC) No 2681/84 accepting an undertaking given in connection with the anti-dumping proceeding concerning imports of pentaerythritol originating in Sweden
 Type: Regulation
 Subject Matter: Europe;  chemistry;  competition
 Date Published: nan

 No L 321 / 12 Official Journal of the European Communities 11 . 11 . 87 COMMISSION REGULATION (EEC) No 3371/87 of 9 November 1987 amending Regulation (EEC) No 2681/84 accepting an undertaking given in connection with the anti-dumping proceeding concerning imports of pentaerythritol originating in Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), as amended by Regula ­ tion (EEC) No 1761 /87 (2), and in particular Articles 10 and 11 thereof, After consultation within the Advisory Committee as provided for under the above Regulation , Whereas : In March 1984 the Commission initiated an anti ­ dumping procedure concerning pentaerythricol originat ­ ing in Sweden (3). In September 1984, a price undertaking was given by the Swedish exporter and accepted by the Commission by Regulation (EEC) No 2681 /84 (4). At the end of 1986, Perstorp, Sweden, requested a review of the price undertaking in effect with respect to pentaerythricol exports to the Community on the grounds of changed circumstances within the meaning of Article 14 ( 1 ) of Regulation (EEC) No 2176/84. Perstorp, Sweden , argued that the costs of making this product had declined significantly since the price under ­ taking was accepted. As this price undertaking reflected the market price needed by Community producers to cover full cost plus profit, Perstorp argued that it should be adjusted downwards to correspond to the present cost situation . Perstorp, Sweden, neither questioned nor sought a review of the dumping margin established in the earlier pro ­ ceeding. Its review request centred exclusively on the injury side of the investigation . The Commission has accordingly proceeded to a review of the injury threshold which constituted the basis of the price undertaking for the exporter concerned, without a reopening of the investigation in accordance with Article 14 (3) of Regulation (EEC) No 2176/84. Taking as a reference period the second half of 1986, it was established that, due to developments in costs, a downward adjustment of the injury threshold level and, consequently, of the undertaking is warranted . After completion of the investigation, the Swedish exporter was informed of the main findings and commented on them. Subsequently, in August 1987, Perstorp offered a new price undertaking for its pentaerythritol exports to the Community. In these circumstances, the undertaking offered is con ­ sidered acceptable by the Commission since it reflects the new costs of production to Community producers plus a reasonable profit margin and thus is sufficient to elimin ­ ate injury to the Community industry. No objection to this course was raised in the Advisory Committee, HAS ADOPTED THIS REGULATION : Article 1 The undertaking given by Perstorp AB, Perstorp, Sweden, in connection with the revised anti-dumping proceeding concerning pentaertyhritol originating in Sweden and falling within subheading ex 29.04 C I of the Common Customs Tariff, corresponding to NIMEXE code 29.04-66, is hereby accepted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1987. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 201 , 30 . 7 . 1984, p. 1 . (2) OJ No L 167, 26 . 6 . 1987, p. 9 . (3) OJ No C 72, 13 . 3 . 1984, p. 2 . 4 OJ No L 254, 22 . 9 . 1984, p. 5 .